Citation Nr: 9919710	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active duty from October 1940 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for the veteran's service-connected major depression, 
previously identified as depressive reaction.  A hearing was 
held in May 1999 at the RO, before C.W. Symanski, who is the 
member of the Board rendering the determination in this claim 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Therefore, in light of the Court's holding in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary concern in a claim 
for an increased rating, the Board requests evidentiary 
development to ensure that all pertinent up-to-date clinical 
evidence is obtained regarding the veteran's claim for an 
increased rating.  Fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  

At the May 1999 hearing, the veteran's representative 
indicated that the veteran had been receiving treatment at 
the Fort Myers VA medical center (VAMC) every five weeks, for 
the two and a half years prior, but that such treatment 
records had not been associated with the claims folder.  The 
Board notes that there is a VAMC treatment record dated in 
April 1999, and another dated in May 1997, but there are no 
treatment records between those dates.  Since the RO has been 
put on notice of the existence of such records which may 
contain information to support the veteran's claim, and 
because VA records are constructively of record, they must be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Submitted during the May 1999 hearing was an April 1999 
medical record concerning treatment and evaluation of the 
veteran's psychiatric disability.  The veteran expressly 
declined to waive RO consideration of this new evidence.  
Since this new evidence has not been considered by the RO, it 
must be returned to the RO for initial consideration and 
preparation of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c).

The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain complete and 
current treatment records for the veteran 
from the Fort Myers VAMC, dating back to 
January 1997.  

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to assess the current nature and severity 
of his major depression.  The claims 
folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran, 
so that all disability may be viewed in 
relations to its history.  All clinical 
findings should be reported in detail in 
the examination report.  The examiner 
should review the rating criteria for 
mental disorders.  The findings of the 
examiner must address the presence or 
absence of the specific criteria set 
forth in the rating schedule.  The 
examiner should also provide a full 
multi-axial evaluation, to include the 
assigning of a numerical score on the 
Global Assessment of Functioning Scale 
(GAF).  It is imperative that the 
examiner include an explanation of what 
the score represents.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


